Iris Anderson v. Benny Payne














IN THE
TENTH COURT OF APPEALS
 
 
No. 10-00-204-CV

     IRIS ANDERSON,
                                                                              Appellant
     v.

     BENNY PAYNE,
                                                                              Appellee
 

From the 82nd District Court
Falls County, Texas
Trial Court # 33433
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On June 29, 2000, appellant was notified that this cause, filed on June 21, would be
dismissed if proof of service of the notice of appeal was not made within ten (10) days.  Tex.
R. App. P. 9.5(d); 25.1(e).  To date, the requested proof of service upon all persons required
to be served has not been made.  Therefore, this cause is dismissed.  See id. 42.3(c).
 
                                                                       PER CURIAM
 
Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Appeal dismissed
Opinion delivered and filed August 23, 2000
Do not publish